Appeal by the defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered November 6, 1986, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the hearing court properly concluded that neither the photographic array nor the pretrial lineup conducted at bar was unduly suggestive (see, People v Middleton, 128 AD2d 554, lv denied 69 NY2d 1007). Moreover, even if the identification procedures were found to be improper, such finding would not require the suppression of the complainant’s in-court testimony (People v Thomas, 133 AD2d 867). At bar, the People have established by clear and convincing evidence that the complainant’s in-court identification was supported by an independent source (see, People v Tomilin, 131 AD2d 897, lv denied 70 NY2d 755; People v Smalls, 112 AD2d 173). The record reveals that the complainant had an ample opportunity to observe the defendant at close proximity prior to and during the commission of the robbery.
Similarly without merit is the defendant’s contention that the court’s Sandoval ruling was erroneous. At bar, the record establishes that the court conducted the requisite balancing of probative value and prejudicial effect in rendering its Sandoval ruling and we perceive no abuse of discretion in the court’s resolution of the issue (see, People v Giannini, 130 AD2d 506, lv denied 70 NY2d 646).
The defendant’s remaining contention is without merit. Lawrence, J. P., Kunzeman, Kooper and Balletta, JJ., concur.